Title: To James Madison from John Gavino (Abstract), 9 June 1805
From: Gavino, John
To: Madison, James


9 June 1805, Gibraltar. No. 9. “I had the honour of adressing You the 15: Ulto. (No. 8) when advised the arrival of the Expedition from England Consisting of 6000 Troops under the Command of Sir Jas. Craig, they are still in this Bay waiting orders. I then inclosed one from Consul Simpson of Tanger. Since then I recieved your few lines of 27th: December last [not found] with the Copys of Papers to be made use of in Demanding the release of Smithcrest from on board the British Sloop of warr Sophy, but as She had gone for England a few days before I forwarded said Papers, & the Letter, to our Consul Genl: in London, that either he, or Mr: Lennox did the needfull therewith.
“On the 4: Instant our Brig Siren proceeded for Syracuse or Malta wth: the Store ship ann (with Consul Simpsons Concurrence,) as there were two Tripolin Cruisers out, it was not deemd prudent to risk her with the usefu<ll> Cargo she had on board.
“On the 6th: Inst: arrived our Gun Boat<s> No. 2, 8 & 9, they have got their water with other Supplys & will proceed for the Squadron first fair Wind.
“We have heard of 3 Algereen frigates & a Brig being at Sea, there are 2 Portugues<e> Ships of the Line, a frigate & Brig of Wa<r> Cruising in the Gutt under the Command of adl: Campbell, which suppose will prevent their going to the Westward.

“I understand an Envoy from the Emp<r>. of Jermany has arrived at Tanger with Presents for the Empr: of Morrocco and to settle a Peace.”
